t`') A\ 11
                                                                                                08/25/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: PR 20-0005


                                      PR 20-0005
                                                                                   F   7    0




                                                                            AUG 2 5 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Suprerne Court
                                                                           State of Montana
IN RE THE MOTION OF JAMES D. BRADBURY FOR
ADMISSION TO THE BAR OF THE STATE OF                                    ORDER
MONTANA



      James D. Bradbury has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Bradbury has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, James D. Bradbury may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                   `41,
      DATED this ZS. day of August, 2020.



                                                                Chief Justice




                                                         ‘get-          lax-
    Justices




2